IN THE SUPREME COURT OF THE STATE OF DELAWARE

ARON ENGLISH and RICHARD                 §
PEPPE, Individually and on Behalf of     §     No. 168, 2019
All Similarly Situated Individuals,      §
                                         §
             Plaintiffs Below,           §     Court Below: Court of Chancery
             Appellants,                 §     of the State of Delaware
                                         §
       v.                                §     C.A. No. 2018-0221 AGB
                                         §
CHARLES K. NARANG, PAULA A.              §
DILLAHAY, JAMES P. ALLEN,                §
PAUL V. LOMBARDI, CINDY E.               §
MORAN, AUSTIN J. YERKS,                  §
DANIEL R. YOUNG, CLOUD                   §
INTERMIEDIATE HOLDINGS,                  §
LLC, CLOUD MERGER SUB, INC.,             §
and H.I.G. CAPITAL, LLC,                 §
                                         §
             Defendants Below,           §
             Appellees.                  §

                         Submitted: October 23, 2019
                         Decided: November 1, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                   ORDER

      This 1st day of November 2019, the Court having considered this matter after

oral argument and on the briefs filed by the parties has determined that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons assigned by the Court of Chancery in its memorandum opinion dated March

20, 2019.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the
Court of Chancery be, and the same hereby is, AFFIRMED.


                                   BY THE COURT:


                                   /s/ James T. Vaughn, Jr.
                                    Justice